Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EUIPO on 9/26/19.  It is noted, however, that applicant has not filed a certified copy (original with seal and ribbon, as applicable- digital copies are not acceptable) of the EUIPO application as required by 35 U.S.C. 119(b). A foreign priority claim must comply with 119(a)-(d) & 172, whether or not it was made in the international phase.  This is a statutory requirement of 35 USC 386(b).
	
	
Election
In the written response of 5/18/21 applicant made the following election with traverse:
Group I: Embodiment 1: Figs. 1.1-1.7 = ELECTED
Group II: Embodiment 2 = Figs. 2.1-2.2 canceled
Group III: Embodiment 3: Fig. 3 = ELECTED 
 

Applicant's election with traverse of Groups I and III in the election received is acknowledged.  Applicant contends that the third embodiment represents a different view of the design claimed in Group I. After further review, examiner concurs with this assessment.
Accordingly, the restriction requirement is made FINAL.  The design shown in Group II stands withdrawn from further prosecution before the Examiner.  
Drawings
A. Per the election, figures 2.1-2.2 are canceled.
B.  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.)
In response to a restriction requirement applicant should NOT renumber drawing figures using U.S. design practice convention, nor (if choosing a group/embodiment/figures) to that of the first group/embodiments/figures.
 In this case, amended figure 1.8 must be renumbered as 3.0.
REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). 

Specification
Per objection B above, the description of Fig. 3.0 has been amended by examiner to read as:
-- Figure 3.0 is a perspective view of a warning sign in an open configuration. --
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 24, 2021
/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922